United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1949
Issued: January 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2012 appellant, through her attorney, filed a timely appeal from an
August 23, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty causally related to factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated March 8, 2004, the
Board set aside a May 17, 2002 decision denying appellant’s request to reopen her case for
1

5 U.S.C. § 8101 et seq.

further review of the merits.2 By decision dated April 2, 2009, the Board affirmed as modified
an April 30, 2008 decision denying her emotional condition claim.3 The Board found that
appellant’s stress while performing her duties as a window clerk constituted a compensable
employment factor. It noted that she experienced difficulty working the machines at the window
and had to ask coworkers for assistance. The Board further determined, however, that appellant
had not established harassment or discrimination by her supervisor or that management erred in
denying her leave requests or failing to provide her with training. The Board concluded that the
medical evidence was insufficient to show that she sustained an emotional condition due to the
compensable work factor. By decision dated July 21, 2011, the Board set aside a March 25,
2010 decision finding that appellant had not established an emotional condition claim causally
related to factors of her federal employment.4 The Board found that she had submitted sufficient
medical evidence supporting that she sustained an emotional condition performing work as a
window clerk to warrant further development. The Board instructed OWCP to refer appellant
for a second opinion examination to determine whether she sustained an emotional condition due
to a compensable factor of employment. The facts and circumstances of the case as set forth in
the Board’s prior decisions are hereby incorporated by reference.
On November 1, 2011 OWCP referred appellant, together with the case record and a
statement of accepted facts (SOAF) to Dr. E. Richard Dorsey, a Board-certified psychiatrist, for
a second opinion examination. It provided a narrative SOAF that described in detail appellant’s
job duties on pages one through three.
On December 7, 2011 Dr. Dorsey discussed appellant’s complaints of stress which she
attributed to working the window without adequate training, the need to ask for assistance, being
responsible for any shortages of money while working the window, denials of requests for time
off and assessments of her performance. Dr. Dorsey noted that the SOAF was “unusual in being
very long and narrative, rather than a relatively brief list of specific actual or claimed
occupational events.” He reviewed the medical evidence of record and the results of
psychological testing performed at his request. Dr. Dorsey diagnosed generalized anxiety
disorder, depressive disorder not otherwise specified, panic disorder with agoraphobia and
obsessive-compulsive personality traits. He explained how appellant’s symptoms supported the
diagnosed conditions and stated:
“The objectively-minor stressors at work listed in the SOAF as ‘factors of
employment’ interacted with her obsessive-compulsive personality traits to cause
the mental symptoms listed above. The other factual events, including dislike of
her assignment to the window and the dispute over her annual leave were
aggravated factors.

2

Docket No. 03-1387 (issued Marcy 8, 2004).

3

Docket No. 08-1655 (issued April 2, 2009). On December 29, 1998 appellant, then a 39-year-old clerk, filed an
occupational disease claim alleging that she sustained anxiety arising from her supervisor’s harassment and
discrimination, the denial of leave, receipt of a letter of warning and working as a window clerk.
4

Docket No. 10-2271 (issued July 21, 2011).

2

“She has temporary (not permanent) total disability for her job as a ‘vacation
relief clerk’ for [the employing establishment] especially if the duties include
working at the window.”
Dr. Dorsey recommended psychiatric treatment.
On March 1, 2012 OWCP requested that Dr. Dorsey more specifically address causation
and the minor stressors that interacted with appellant’s compulsive personality. In a March 8,
2012 response, Dr. Dorsey related:
“The condition is not ‘self-generated’ in that, in the absence of the occupational
stressors accepted by OWCP as listed in my report on page 2 and in the SOAF on
October 5, 2011 on page 1, [appellant] would not have developed the mental
symptoms complained of at the time she did….
“Stated somewhat differently, the ‘objectively minor’ stressors as set forth above
and accepted by the OWCP constitute the ‘proximate cause’ of her current mental
symptoms, which did not exist prior to her encountering these stressors,
developed at the time of and in response to the stressors, and have persisted
thereafter in the absence of any other significant contemporaneous
nonoccupational stressors.
“The best orthopedic analogy to psychiatric cases like this is the woman with
severe osteoporosis who is asymptomatic until sustaining a minor fall at work,
which results in multiple fractures. In the absence of the fall, she would not have
developed the fractures of the related pain and disability. On the other hand, if
not for her osteoporosis, the fall would not likely have resulted in significant
physical injuries or symptoms.”
By decision dated August 23, 2012, OWCP denied modification of its September 8, 2009
decision. It found that Dr. Dorsey did not identify any compensable work factor as causing
appellant’s emotional condition.
On appeal, appellant’s attorney argues that Dr. Dorsey’s opinion establishes that
appellant has an emotional condition arising from compensable factors of employment. She
notes that he described appellant’s embarrassment trying to work machines. Counsel requests
that the Board reverse OWCP’s decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
5

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.8
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 The opinion of the
physician must be based on a complete factual and medical background of the claimant,10 must
be one of reasonable medical certainty11 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.12
In Beth P. Chaput,13 the Board set aside and remanded the case to OWCP stating, “it is
not necessary to provide a significant contribution of factors of employment to a condition for
the purpose of establishing causal relationship. If the medical evidence revealed that [a work
factor] contributed in any way to [the employee’s] condition, such condition would be
considered employment related for the purpose of compensation benefits under [FECA].”14
ANALYSIS
The Board found in its July 21, 2011 decision that appellant’s stress performing her
duties as a window clerk, including working the machines and asking coworkers for assistance,
constituted a compensable employment factor. The Board further determined, in its July 21,
6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

John J. Montoya, 54 ECAB 306 (2003).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, supra note 9.

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

37 ECAB 158 (1985).

14

See also Glenn C. Chasteen, 42 ECAB 493 (1991); Arnold Gustafson, 41 ECAB 131 (1989).

4

2011 decision, that she had submitted sufficient medical evidence to warrant further
development and instructed OWCP to refer her for a second opinion examination.
OWCP referred appellant to Dr. Dorsey for evaluation of her emotional condition. The
Board finds that Dr. Dorsey’s opinion is sufficient to establish that compensation work factors
contributed, at least in part, to the diagnosed conditions of generalized anxiety disorder, panic
disorder with agoraphobia and depressive disorder not otherwise specified. In a report dated
December 7, 2011, Dr. Dorsey noted that appellant complained of stress when she had to work
the window and disliked asking for assistance. He further discussed her stress due to
noncompensable work factors, including inadequate training, denials of leave and performance
assessments. Dr. Dorsey related that the factors of employment set forth in the SOAF combined
with her obsessive-compulsive personality to cause her symptoms and noted that aggravating
factors were her dislike of working the window and leave matters. In a supplemental report
dated March 8, 2012, he attributed appellant’s condition to occupational stressors set forth on
page one of the SOAF and on page two of his report. Dr. Dorsey explained that the relatively
minor work stress combined with her personality to cause her emotional condition and disability.
Board precedent provides that it is not necessary to provide a significant contribution of
factors of employment to establish causal relationship. If the medical evidence revealed that a
work factor contributed in any way to appellant’s condition, such condition is employment
related.15 Dr. Dorsey provided a clear opinion that accepted employment factors contributed to
the diagnosed emotional conditions. He opined that the factors of employment set forth in the
SOAF on page one, which included a description of appellant’s work duties as well as the factors
listed on page two of his report, which included a discussion of her stress due to working the
window and asking for assistance, contributed to her emotional condition. Dr. Dorsey’s opinion
is well rationalized and based on a proper factual and medical background. Consequently, it
represents the weight of the evidence and establishes that the diagnosed conditions of
generalized anxiety disorder, panic disorder with agoraphobia and depressive disorder are work
related. The medical evidence, however, does not contain a clear finding regarding any periods
of disability related to these accepted conditions.
The case will be remanded to OWCP for further development of this matter. After such
development as deemed necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that appellant sustained an emotional condition in the performance of
duty causally related to factors of her federal employment. The case is remanded to OWCP to
determine any periods of disability due to the accepted condition.

15

See R.L., Docket No. 11-115 (issued June 14, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

